SUMMARY ORDER
Appeal from an order entered by the United States District Court for the Southern District of New York (Lewis A. Kaplan, Judge) denying a petition for habeas corpus.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
James Ferguson appeals from an order entered on November 19, 1998 by the United States District Court for the Southern District of New York that denied Ferguson’s petition for habeas corpus pursuant to 28 U.S.C. § 2254. Before the District Court, Ferguson argued that his appellate counsel was ineffective in failing to raise on direct appeal the trial court’s alleged error in refusing to allow Ferguson’s witness, who appeared in court after the jury had already completed its deliberations and reached a verdict, to testify.
For substantially the reasons stated in Judge Kaplan’s careful and thorough order, the order of the District Court is AFFIRMED.